Motion for stay granted to the following extent: To stay defendants other than Appleby from issuing any instrument or evidence of the issuance of a license to defendant Appleby until the determination of the appeal in this court. This decision is without prejudice to the claim of the said defendants that the papers issued to Appleby prior to the commencement of the action were themselves a sufficient authority to him to practice. The stay is conditioned on the prompt prosecution of the appeal. If, for any reason attributable to appellants, the-appeal is not argued at the May Term of this court it shall terminate at the ' conclusion of such term. Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.